Citation Nr: 1550429	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  11-18 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for bilateral plantar fasciitis.

2.  Entitlement to an initial disability rating in excess of 10 percent for left carpal tunnel syndrome with osteoarthritis.

3.  Entitlement to an initial disability rating in excess of 10 percent for right carpal tunnel syndrome with osteoarthritis.

4.  Entitlement to an initial disability rating in excess of 10 percent for asthma.


ATTORNEY FOR THE BOARD

S. Coyle, Counsel




INTRODUCTION

The Veteran served on active duty from August 1998 to July 2008, and from February 2013 to November 2013, with additional periods of service in the Navy Reserve. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In March 2009, the Veteran filed a timely notice of disagreement with respect to the rating assigned to her service-connected asthma.  Thus, that issue is currently before the Board and has been listed on the title page.  Manlincon v. West, 12 Vet. App. 238 (1999).   

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In her July 2011 substantive appeal, the Veteran asserted that the symptoms of her bilateral plantar fasciitis and right and left carpal tunnel syndrome are more severe than shown on the most recent VA examination.  Under these circumstances, the Veteran must be afforded a new VA examination.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

According to the record, following her July 2008 discharge from active duty, the Veteran had additional periods of active service with the Navy Reserve, and another period of active duty from February 2013 to November 2013.  Her service treatment records from these periods of active service are not of record and must be obtained, as they likely contain information that is relevant to the appeal.  38 C.F.R.                § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

There are no post-service treatment records on file; however, the December 2010 VA examination reflects that the Veteran receives cortisone injections into her feet from a private sector healthcare provider.  It is unclear whether she also receives private sector treatment for her bilateral carpal tunnel syndrome, or whether she receives VA treatment for any of her claimed disabilities.  On remand, the Veteran must be asked to identify all VA and non-VA treatment providers who have treated her bilateral plantar fasciitis and carpal tunnel syndrome since her discharge from service in July 2008, and to provide her written authorization to obtain her records.  38 C.F.R. § 3.159(c)(1).  

The Board observes that the Veteran has represented herself throughout the appeal.   Upon remand, she should be notified of her right to obtain representation.

The Veteran submitted a timely notice of disagreement with respect to the January 2009 assignment of a 10 percent disability evaluation for her service-connected asthma.  The AOJ has not and must now issue a statement of the case (SOC) on this issue.  See Manlincon, 12 Vet. App. at 238.  

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran in writing of her right to obtain representation through an attorney or a veterans service organization.

2.  Obtain the Veteran's Reserve records, as well as all records from her period of active duty from February 2013 to November 2013.

3.  Request that the Veteran provide written authorization to obtain records from all non-VA doctors who have treated her for bilateral plantar fasciitis and/or bilateral carpal tunnel syndrome since August 2008.   

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the Veteran's disabilities.  The Veteran must be informed that in the alternative she may obtain and submit the records herself.  

If such records are unavailable, the record must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

The Veteran must also be asked to identify all VA facilities where she has received treatment for the claimed disabilities, so that her records may be obtained.

4.  Schedule the Veteran for a VA foot examination by an appropriate professional.  The entire record must be reviewed by the examiner.   

All signs and symptoms of the service-connected bilateral plantar fasciitis must be reported in detail.  The examiner must comment on any functional impairment caused by the Veteran's bilateral foot disability and, if possible, estimate any additional limitation of motion during flareups in terms of degrees.  

5.  Schedule the Veteran for a VA examination by an appropriate professional to determine the severity of her carpal tunnel syndrome.  The entire record must be reviewed by the examiner.   The examiner is asked to verify via imaging study whether the Veteran has arthritis in either hand.  

All signs and symptoms of the service-connected carpal tunnel syndrome and/or osteoarthritis must be reported in detail.  The examiner must comment on any functional impairment caused by the Veteran's bilateral hand disability and, if possible, estimate any additional limitation of motion during flareups in terms of degrees.  

6.  Issue an SOC for the issue of entitlement to a higher initial rating for asthma.  If the Veteran perfects an appeal of this issue, return the matter to the Board.  

7.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




